UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7106


TIMOTHY A. JONES,

                Plaintiff - Appellant,

          v.

YOLANDA SMITH MOORE, Counselor,        Haynesville       Correctional
Unit #17; JOHN DOE; JANE DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00595-JRS)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and    FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Timothy A. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy       A.    Jones     filed      a   42      U.S.C.     §    1983    (2006)

complaint    in     the    district       court.           He    appeals        the    district

court’s     order       dismissing      his        action       without     prejudice          for

failure to comply with the magistrate judge’s order informing

Jones that he needed to particularize his complaint.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949).        Because the deficiencies identified by the district

court, that Jones failed to particularize his claims, may be

remedied     by    the    filing     of    a       complaint         that   satisfies         the

requirements       of     the    district          court,       we   conclude         that    the

district     court’s       order     is    neither          a    final      order       nor    an

appealable       interlocutory       or    collateral           order.          Domino       Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).          Accordingly, we dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and     argument        would      not    aid    the   decisional

process.

                                                                                      DISMISSED



                                               2